Citation Nr: 1230181	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to an initial disability rating greater than 10 percent prior to February 28, 2011, and greater than 30 percent thereafter, for posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2002, July 2009, and September 2009 by the Appeals Management Center (AMC) and the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In September 2005, the Veteran testified during a Board hearing before a Veterans Law Judge, who is no longer employed by the Board, at the RO.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified in September 2005 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The only issues that remain on appeal from that hearing are the issues of service connection for a left knee and a right knee disability, which were remanded for further development by a February 2006 Board order.  

In June 2012 the Veteran was notified that the Veterans Law Judge who heard his testimony in 2005 was no longer employed at the Board.  In July 2012 the Veteran responded and requested another hearing, to be held at the RO.  

As the Veteran has requested a Travel Board hearing a remand is necessary to afford the Veteran a Board personal hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


